DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28, 29, and 61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0071648 to Moore et al., hereinafter Moore.
Regarding claim 28, Moore teaches a method to modulate directed growth of neuronal axon (para 0050) comprising applying an alternating field electrical signal (para 0105) to a neuronal cell 
Regarding claim 29, Moore further teaches wherein the 3D culture further comprises an extracellular matrix and growth factors (para 0128-130).
Regarding claim 61, Moore further teaches wherein the 3D culture comprises a bioactive scaffold (0141).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Moore.
Regarding claim 48, Moore further teaches wherein the electrode pair is spaced at a 2-4 mm, 4-6mm, 6-8 mm or, 8-10 mm apart (para 0024). Though Moore does not teach the exact electrode spacing range claimed, it does specify an electrode spacing range of 1 µm to 1 cm which encompass Applicant’s specified amount; consequently, it would have been obvious to one of ordinary skill in the art to have .

Claims 30, 34, 50-55, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Abigail N Koppes et al 2011 J. Neural Eng. 8 046023, hereinafter Koppes.
Regarding claim 30, Moore discloses the limitations of claim 28, but does not disclose wherein the alternating field is 80mV/mm at 0.5 Hz to 2 kHz.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the alternating field is 80mV/mm (pg 2, left column, para 2) at 0.5 Hz to 2 kHz (pg 10, right column, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method to modulate directed growth of neuronal axon of Moore wherein the alternating field is 80mV/mm at 0.5 Hz to 2 kHz, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 34, Moore discloses the presence of LN, BDNF, or a combination thereof (para 0130).
Moore does not disclose wherein the alternating field electrical signal is 2 Hz and applied to the 3D culture for 7 days.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the alternating field electrical signal is 2 Hz and applied to the 3D culture for 7 days (pg 10, right column, para 3). Though Koppes does not teach the exact electrical signal claimed, it does specify an electrical signal of 20 Hz which approaches Applicant’s specified amount; consequently, it would have been obvious to one of ordinary skill in the art to have specified the electrical field claimed since the Office considers approaching amounts specified by the prior art to be a case of obviousness (MPEP 2144.05.I).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the presence of LN, BDNF, or a combination of Moore wherein the alternating field electrical signal is 2 Hz and applied to the 3D culture for 7 days, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 50, Moore discloses the limitations of claim 28, but does not disclose wherein the alternating field is 80mV/mm at 2 Hz to 20 Hz.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the alternating field is 80mV/mm (pg 2, left column, para 2) at 2 Hz to 20 Hz (pg 10, right column, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method to modulate directed growth of neuronal axon of Moore wherein the alternating field is 80mV/mm at 2 Hz to 20 Hz, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 51, Moore discloses the limitations of claim 28, but does not disclose wherein the alternating field is 80mV/mm at about 0.5 Hz to 20 Hz and the alternating field electrical signal is applied to the 3D culture for less than 4 days
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the alternating field is 80mV/mm (pg 2, left column, para 2) at about 0.5 Hz to 20 Hz and the alternating field electrical signal is applied to the 3D culture for less than 4 days (pg 10, right column, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method to modulate directed growth of neuronal axon of Moore wherein the alternating field is 80mV/mm at 2 Hz to 20 Hz, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 52, Moore discloses the limitations of claim 28, but does not disclose wherein the directed growth of neuronal axon is assayed using β-III-tubulin immunostaining.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the directed growth of neuronal axon is assayed using β-III-tubulin immunostaining (pg 4, right column, para 6-pg 5, left column, para 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method to modulate directed growth of neuronal axon of Moore wherein the directed growth of neuronal axon is assayed using β-III-tubulin immunostaining, as taught by Koppes, for purpose of labelling all the present cell nuclei to monitor cell growth (para 6-pg 5, left column, para 1).
Regarding claim 53, Moore discloses the limitations of claim 28, but does not disclose wherein the neuronal axon has a growth increase of 10%-20% , 20-30%, 30-33%, 33-40% 40- 41%, 41-50%, or 50-60% in axon length as compared to neuronal axon without the alternating field electrical signal.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches herein the neuronal axon has a growth increase of 10%-20% , 20-30%, 30-33%, 33-40% 40- 41%, 41-50%, or 50-60% in axon length as compared to neuronal axon without the alternating field electrical signal (pg 7, left column, para 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the he method to modulate directed growth of neuronal axon of Moore wherein the neuronal axon has a growth increase of 10%-20% , 20-30%, 30-33%, 33-40% 40- 41%, 41-50%, or 50-60% in axon length as compared to neuronal axon without the alternating field electrical signal, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 54, Moore discloses the limitations of claim 28, but does not disclose wherein the neuronal axon grows 1200-1300 µM, 1300-1400 µM.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the neuronal axon grows 1200-1300 µM, 1300-1400 µM (Fig 4(A)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the he method to modulate directed growth of neuronal axon of Moore wherein the neuronal axon grows 1200-1300 µM, 1300-1400 µM, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 55, Moore discloses the limitations of claim 28, but does not disclose wherein the neuronal axon grows perpendicular to an electrode applying the alternating field having a field direction, and the neuronal axon grows parallel to the field direction.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the neuronal axon grows perpendicular to an electrode applying the alternating field having a field direction, and the neuronal axon grows parallel to the field direction (pg 2, left column, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the he method to modulate directed growth of neuronal axon of Moore wherein the neuronal axon grows perpendicular to an electrode applying the alternating field having a field direction, and the neuronal axon grows parallel to the field direction, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 57, Moore discloses the limitations of claim 28, but does not disclose wherein the alternating field is 10-500 mV/mm.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the alternating field is 10-500 mV/mm (pg 2, left column, para 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the he method to modulate directed growth of neuronal axon of Moore wherein the alternating field is 10-500 mV/mm, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 58, Moore discloses the limitations of claim 28, but does not disclose wherein the alternating field is applied at 10-20 Hz, 20-30 Hz.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the alternating field is applied at 10-20 Hz, 20-30 Hz (pg 10, right column, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the he method to modulate directed growth of neuronal axon of Moore wherein the alternating field is applied at 10-20 Hz, 20-30 Hz, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 59, Moore discloses the limitations of claim 28, but does not disclose wherein the neuronal axon grows between paired electrodes, in parallel to the field direction.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the neuronal axon grows between paired electrodes, in parallel to the field direction (pg 2, left column, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the he method to modulate directed growth of neuronal axon of Moore wherein the neuronal axon grows between paired electrodes, in parallel to the field direction, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).
Regarding claim 60, Moore discloses the limitations of claim 28, but does not disclose wherein the neuronal axon grows between paired electrodes, perpendicular to the electrodes.
Koppes also teaches axonal extension via external guidance cues like electrical stimulation (abstract). However, Koppes teaches wherein the neuronal axon grows between paired electrodes, perpendicular to the electrodes (pg 2, left column, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method to modulate directed growth of neuronal axon of Moore wherein the neuronal axon grows between paired electrodes, perpendicular to the electrodes, as taught by Koppes, for purpose of aiding in mechanistic understanding of electrical stimulation for neurons and glia relevant for clinical translation (pg 11, left column, para 2).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of US 2005/0181502 to Furcht et al., hereinafter Furcht (previously cited).
Regarding claim 49, Moore discloses the limitations of claim 28, but does not disclose transplanting the cultured neuronal cell into a subject.
Furcht also teaches the culturing of non-embryonic cells (abstract). However, Furcht teaches transplanting the cultured neuronal cell into a subject (para 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method to modulate directed growth of neuronal axon of Moore with the additional step of transplanting the cultured neuronal cell into a subject, as taught by Furcht, for purpose of using cells for gene therapy in a subject in need of therapeutic treatment (para 0032). 

Claims 56 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of US 2016/0312171 to Narkilahti et al., hereinafter Narkilahti.
Regarding claim 56, Moore discloses the limitations of claim 28, but does not disclose wherein the neuronal axon forms synapses with one or more neuronal cells in the culture.
Narkilahti also teaches culturing neuronal cells for in vitro modeling (abstract). However, Narkilahti teaches wherein the neuronal axon forms synapses with one or more neuronal cells in the culture (para 0013).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method to modulate directed growth of neuronal axon of Moore wherein the neuronal axon forms synapses with one or more neuronal cells in the culture, as taught by Narkilahti, for purpose of keeping the processing chamber substantially free from cells somas and thus facilitating the detection of myelination (para 0034).
Regarding claim 62, Moore discloses the limitations of claim 28, but does not disclose wherein the 3D culture comprises a plurality of neuronal cells which interact to form multicellular neural aggregates.
Narkilahti also teaches culturing neuronal cells for in vitro modeling (abstract). However, Narkilahti teaches wherein the 3D culture comprises a plurality of neuronal cells which interact to form multicellular neural aggregates (para 0070).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method to modulate directed growth of neuronal axon of Moore wherein the 3D culture comprises a plurality of neuronal cells which interact to form multicellular neural aggregates, as taught by Narkilahti, for purpose of keeping the processing chamber substantially free from cells somas and thus facilitating the detection of myelination (para 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792